Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 objected to as there are no reference numbers or characters for each individual step of the flow chart of the embodiment of the bend control optimization method and the specification lacks sufficient description of each individual step of the flowchart. See 37 CFR § 1.74. Appropriate correction is required. 

Claim Objections
Claims 3 and 7 objected to because of the following informalities:  the equation present in both claims has been incorrectly formatted, such that a box is placed instead of what is believed to be a first time derivative symbol above delta symbols. Additional clarity of what is believed to be a prime symbol or an apostrophe at the end of the equation is also needed. Appropriate correction is required such that the equation is placed more in line with the priority documents.
Claims 3, 4, 7, and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to fix the above informalities.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (CN 102795225).
In regards to claim 1, Bi teaches a bend control optimization method (Fig 3, [0029]-[0055]), comprising: 
acquiring lateral motion data of a vehicle, wherein the lateral motion data comprises a steering angle; ([0030] in step 303 real time sensor information is determined. [0025] steering wheel angle is determined by sensors.)
determining a lateral acceleration according to the lateral motion data; ([0030] in step 303 real time sensor information is determined. [0025] lateral acceleration and motion is determined.)
determining a longitudinal acceleration pre-correction amount of the vehicle according to the lateral motion data and the lateral acceleration; ([0045] in steps 310-313, the expected longitudinal acceleration is determined according to the lateral acceleration. As this is only the expected longitudinal acceleration this is a pre-correction.)
determining a longitudinal acceleration correction amount according to the longitudinal acceleration pre-correction amount; ([0025] longitudinal control module calculates final throttle position, which adjusts longitudinal acceleration. This inherently requires a correction of longitudinal acceleration. [0045] in steps 310-313, the longitudinal acceleration is changed using the throttle based on the expected longitudinal acceleration.) and 
adjusting longitudinal acceleration of the vehicle according to the longitudinal acceleration correction amount to assist the vehicle to conduct bend driving. ([0025] longitudinal control module 

In regards to claim 5, Bi teaches a bend control optimization system, (Fig 1, Fig 2) comprising: 
a lateral motion data acquiring module configured to acquire lateral motion data of a vehicle, wherein the lateral motion data comprises a steering angle; ([0025] sensor information including steering wheel angle is determined through sensors or determined by lateral control module.)
a lateral acceleration determining module configured to determine a lateral acceleration according to the lateral motion data; ([0025] lateral acceleration and motion is determined through lateral control module.)
a longitudinal acceleration pre-correction amount determining module configured to determine a longitudinal acceleration pre-correction amount of the vehicle according to the lateral motion data and the lateral acceleration; ([0045] the expected longitudinal acceleration is determined according to the lateral acceleration using the prediction module. As this is only the expected longitudinal acceleration this is a pre-correction.)
a longitudinal acceleration correction amount determining module configured to determine a longitudinal acceleration correction amount according to the longitudinal acceleration pre-correction amount; ([0025] longitudinal control module calculates final throttle position, which adjusts longitudinal acceleration. This inherently requires a correction of longitudinal acceleration. [0045] in steps 310-313, the longitudinal acceleration is changed using the throttle based on the expected longitudinal acceleration.) and 
an adjusting module configured to adjust longitudinal acceleration of the vehicle according to the longitudinal acceleration correction amount to assist the vehicle to conduct bend driving. ([0025] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Fan et al. (CN 109421699).
In regards to claim 2, Bi teaches the bend control optimization method according to claim 1.
	Bi does not teach: wherein the determining a lateral acceleration according to the lateral motion data specifically comprises: 
determining the lateral acceleration according to a formula: 
                
                    
                        
                            A
                        
                        
                            y
                        
                    
                    =
                    K
                    
                        
                            δ
                        
                        
                            i
                            L
                        
                    
                    
                        
                            V
                        
                        
                            2
                        
                    
                
            
wherein AY is the lateral acceleration, K is a speed coefficient, K ∈ [0.8, 2], δ is the steering angle, i is a steering system transmission ratio, L is a wheelbase, and V is the vehicle speed.
However, Fan teaches using a formula to determine lateral acceleration. 
                
                    a
                    y
                    1
                    =
                    
                        
                            k
                            π
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                        
                            180
                            L
                            n
                        
                    
                    *
                    θ
                
            
Where k is a correction coefficient considering side slip and Ackerman error that usually varies between 0.7 and 1.0, L is the vehicle wheelbase, n is the steering system transmission ratio, V is the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Bi by incorporating the teachings of Fan, such that the lateral acceleration is determined according to the formula:  
                
                    a
                    y
                    1
                    =
                    
                        
                            k
                            π
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                        
                            180
                            L
                            n
                        
                    
                    *
                    θ
                
            
where variables are defined and bounded as above. 
The motivation to do so is that, as acknowledged by Fan, this calculation can be performed to advantageously determine an early warning for vehicle rollover ([0005]), thereby improving the both the safety and comfort of the vehicle and the vehicle’s occupants. 

In regards to claim 6, Bi teaches the bend control optimization system according to claim 5.
Bi does not teach: wherein the lateral acceleration determining module specifically comprises: 
a lateral acceleration determining unit used for determining the lateral acceleration according to a formula:
                
                    
                        
                            A
                        
                        
                            y
                        
                    
                    =
                    K
                    
                        
                            δ
                        
                        
                            i
                            L
                        
                    
                    
                        
                            V
                        
                        
                            2
                        
                    
                
            
wherein Ay is the lateral acceleration, K is a speed coefficient, K ∈ [0.8, 2], δ is the steering angle, i is a steering system transmission ratio, L is a wheelbase, and V is the vehicle speed.
However, Fan teaches using a formula to determine lateral acceleration. 
                
                    a
                    y
                    1
                    =
                    
                        
                            k
                            π
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                        
                            180
                            L
                            n
                        
                    
                    *
                    θ
                
            
Where k is a correction coefficient considering side slip and Ackerman error that usually varies between 0.7 and 1.0, L is the vehicle wheelbase, n is the steering system transmission ratio, V is the vehicle speed, and θ is the steering wheel angle ([0019], [0050]). One of ordinary skill would have understood that while some variables are expressed differently, this equation is still the same as presented in the instant application’s claim. Further the inclusion of the pi and the 180 merely converts the steering wheel angle between radians and degrees, which is necessary and not a difference from the instant application’s formula. Further, the correction coefficient here includes the elements of the bounds of the speed coefficient of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Bi by incorporating the teachings of Fan, such that the lateral acceleration is determined according to the formula:  
                
                    a
                    y
                    1
                    =
                    
                        
                            k
                            π
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                        
                            180
                            L
                            n
                        
                    
                    *
                    θ
                
            
where variables are defined and bounded as above. 
The motivation to do so is that, as acknowledged by Fan, this calculation can be performed to advantageously determine an early warning for vehicle rollover ([0005]), thereby improving the both the safety and comfort of the vehicle and the vehicle’s occupants. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi (EP 1076277) teaches a curve approach control system and method that primarily accounts for lateral acceleration, this includes correcting the lateral acceleration based upon a correction coefficient. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661